DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “relative locations of the first and second edges” in claim 5 renders the claim indefinite. As claimed, it is unclear whether the “relative location” is in regard to the relative distance between the first and second edges or whether the “relative locations” is in regard to the distance between the cab and the first edge and the cab and the second edge. In a good faith effort to proceed prosecution, the claim will be interpreted as the latter. 
Claim 6 recites the limitation “the record” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what “the record” is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0183008 A1; hereinafter Chen) in view of Gali (U.S. Patent Application Publication No. 2020/0017143 A1).

    PNG
    media_image1.png
    663
    531
    media_image1.png
    Greyscale

Gali (US 2020/0017143 A1) Figure 5
Regarding claim 1
A system comprising: one or more processors (one or more processors 204 in computing devices 202, see at least [0032]), and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (memory 206 stores information, instructions, and data to be executed by the processor 204, see at least [0032]): 
receiving, from a first sensor coupled to a front part of a vehicle (sensors 110 and 112 are at the top and side of the cab 106, see at least [0030] and Fig. 1A), a first set of sensor data that include data of a first edge of a body part of the vehicle, or from a second sensor coupled to the front part of the vehicle, a second set of sensor data that include data of a second edge of the body part (sensor housings 302 and 304, on the top and side, are able to detect the right and left sides of the tractor 310, see at least [0050]-[0051] and Fig. 3A); 
calculating, based on the first or second set of the sensor data, location of the first edge or the second edge of the body part relative to the front part (trailer tracking algorithm estimates the orientation of the trailer based on lidar sensor data points, see at least [0055] and Fig. 5); 
Chen does not explicitly disclose:
an expected location range
sending a notification
However, Gali teaches:
determining whether the relative location of the first edge or the second edge is within an expected location range (vehicular trailer assist system determines whether the trailer is located within a threshold distance of a jackknife zone, see at least claim 12) *Examiner sets forth an expected location range is anywhere outside of the jackknife zone, highlighted in red in the image above.; and 
sending a notification that driving adjustment of the vehicle is required if the relative location is outside the expected location range (the control generates an alert when the trailer is located within a threshold distance of a jackknife zone, see at least claim 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen by adding the jackknife alert taught by Gali. One of ordinary skill in the art would have been motivated to make this modification “in order to enhance the driver’s awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle” (see [0029]).
Regarding claim 2, the combination of Chen and Gali teach the elements above and Chen further discloses:
the first or second set of the sensor data are processed to remove at least part of data corresponding to objects above the first or second edge of the body part (return signals from vegetation could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering of vegetation (such as trees) and signs (which would be above the trailer for larger trees and freeway signs) is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer.
Regarding claim 3
the first or second set of the sensor data are further processed to remove at least part of data corresponding to objects below the first or second edge of the body part (return signals from the ground could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering ground is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer.
Regarding claim 4, the combination of Chen and Gali teach the elements above and Chen further discloses:
the first or second set of the sensor data are processed to remove at least part of data corresponding to objects outside a range of possible relative locations of the first or second edge (the system determines a major face surface based on lidar sensor data and trailer’s physical dimensions within a set distance, see at least [0066]) *Examiner sets forth only data points within the trailer’s dimensions are considered.
Regarding claim 8, the combination of Chen and Gali teach the elements above and Chen further discloses:
the system is further configured to filter the sensor data corresponding to objects other than the first edge or the second edge of the body part (the perception system 224 may also use sensors to detect objects “external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.”, see at least [0040]).
Regarding claim 9
the first sensor is disposed on a left side of the front part and the second sensor is disposed on a right side of the front part (“side sensor units 112 may be disposed on left and/or right sides of the cab 106” see at least [0030] and Fig. 3B).
Regarding claim 10, the combination of Chen and Gali teach the elements above and Chen further discloses:
the system is configured to not receive or analyze the second set of sensor data when the vehicle is making a left turn, or not receive or analyze the first set of sensor data when the vehicle is making a right turn (when the vehicle is making a left turn, the lidar points are received from the left to detect parts of the trailer, see at least [0059] and Fig. 6A).
Regarding claim 11, the combination of Chen and Gali teach the elements above and Chen further discloses:
the system is further configured to detect an object that may collide with the body part of the vehicle (perception system 224 detects objects in the vehicle’s environment to avoid collisions, see at least [0036] and [0071]).
Regarding claim 12, the combination of Chen and Gali teach the elements above and Chen further discloses:
the system is further configured to send a command to a driving control module of the vehicle to adjust driving to avoid the collision (computer system controls the vehicle to avoid collisions of the trailer with a nearby object, see at least [0071]).
Regarding claim 13
the first sensor and the second sensor each is a LiDAR (each sensor unit may include one or more sensors such as lidar, see at least [0030]).
Regarding claim 14, Chen discloses:
The method comprising: receiving, from a first sensor coupled to a front part of a vehicle, a first set of sensor data that include data of a first edge of a body part of the vehicle, or from a second sensor coupled - 35 -SMRH Ref. No.: 64WG-301 101-US Inceptio Ref. No: ICOOI.US to the front part of the vehicle, a second set of sensor data that include data of a second edge of the body part (sensor housings 302 and 304, on the top and side, are able to detect the right and left sides of the tractor 310, see at least [0050]-[0051] and Fig. 3A); 
calculating, based on the first or second set of the sensor data, location of the first edge or the second edge of the body part relative to the front part (trailer tracking algorithm estimates the orientation of the trailer based on lidar sensor data points, see at least [0055] and Fig. 5); 
Chen does not explicitly disclose:
an expected location range
sending a notification
However, Gali teaches:
determining whether the relative location of the first edge or the second edge is within an expected location range (vehicular trailer assist system determines whether the trailer is located within a threshold distance of a jackknife zone, see at least claim 12) *Examiner sets forth an expected location range is anywhere outside of the jackknife zone, highlighted in red in the image above; and 
sending a notification that driving adjustment of the vehicle is required if the relative location is outside the expected location range (the control generates an alert when the trailer is located within a threshold distance of a jackknife zone, see at least claim 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen by adding the jackknife alert taught by Gali. One of ordinary skill in the art would have been motivated to make this modification “in order to enhance the driver’s awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle” (see [0029]).
Regarding claim 15, the combination of Chen and Gali teach the elements above and Chen further discloses:
the first sensor and the second sensor each is a LiDAR (each sensor unit may include one or more sensors such as lidar, see at least [0030]).
Regarding claim 16, the combination of Chen and Gali teach the elements above and Chen further discloses:
removing at least part of data corresponding to objects above the first edge or the second edge of the body part; and removing at least part of data corresponding to objects below the first edge or the second edge of the body part. (return signals from vegetation and ground could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering of vegetation (such as trees, signs (which would be above the trailer for larger trees and freeway signs), and the ground is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer
Regarding claim 17, the combination of Chen and Gali teach the elements above and Chen further discloses:
filtering the sensor data corresponding to objects other than the first edge or the second edge of the body part (the perception system 224 may also use sensors to detect objects “external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.”, see at least [0040]).
Regarding claim 18, the combination of Chen and Gali teach the elements above and Chen further discloses:
detecting one or more objects that may collide with the body part of the vehicle (perception system 224 detects objects in the vehicle’s environment to avoid collisions, see at least [0036] and [0071]).
Regarding claim 19, the combination of Chen and Gali teach the elements above and Chen further discloses:
sending a command to a driving control module of the vehicle to adjust driving to avoid the collision (computer system controls the vehicle to avoid collisions of the trailer with a nearby object, see at least [0071])
Regarding claim 20, the combination of Chen and Gali teach the elements above and Chen further discloses:
the first sensor is disposed on a left side of the front part and the second sensor is disposed on a right side of the front part, further comprising: - 36 -SMRH Ref. No.: 64WG-301 101-US Inceptio Ref. No: ICOO1.US filtering the second set (when the vehicle is making a left turn, the lidar points are received from the left to detect parts of the trailer, see at least [0059] and Fig. 6A).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gali as applied to claim 1 above, and further in view of Trombley et al. (U.S. Patent Application Publication No. 2015/0066296 A1; hereinafter Trombley).
Regarding claim 5, the combination of Chen and Gali teach the elements above and Chen further discloses
Detection devices, such as the lidar sensor, record data to be processed by the computing devices, see at least [0040]
Wherein the orientation of the trailer relative to the tractor is based on the lidar sensor data, see at least [0055]
Chen does not explicitly disclose:
record relative locations of the first and second edges.
However, Trombley teaches:
the system is further configured to detect and record relative locations of the first and second edges (stored trailer parameters and trailer configurations, see at least [0055])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lidar sensor disclosed by Chen and the alert taught by Gali by adding the stored trailer configurations taught by Trombley. One of ordinary skill in 
Regarding claim 6, the combination of Chen and Gali teach the elements above but does not teach:
the record is maintained until the body part is detached from the front part
However, Trombley teaches:
the record is maintained until the body part is detached from the front part (when a trailer is attached to the vehicle 10, the trailer configuration data is accessed from the stored memory, see at least [0046]; new trailer configurations can be entered into the database, see at least [0051]) *Examiner sets forth the database is only accessed while a trailer is active. Therefore, the database, or record, is not accessed for inactive or detached trailers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen and the alert taught by Gali by adding the stored trailer configurations taught by Trombley. One of ordinary skill in the art would have been motivated to make this modification “for improving general performance characteristics of the trailer and the tow vehicle” (see [0056]).
Regarding claim 7, the combination of Chen and Gali teach the elements above but does not teach:
the range of possible relative locations are provided in data source that identifies the range based on a make or model number of the body part.
However, Trombley teaches:
the range of possible relative locations are provided in data source that identifies the range based on a make or model number of the body part (the system receives trailer parameters from the trailer based on a unique trailer identification code, see at least [0025]; the particular vehicle and trailer combination and trailer parameters is used to determine trailer kinematics, see at least [0038] and [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen and the alert taught by Gali by adding the unique trailer parameters taught by Trombley. One of ordinary skill in the art would have been motivated to make this modification “for improving general performance characteristics of the trailer and the tow vehicle” (see [0056]) and to attain a specific critical hitch angle to prevent jackknife conditions (see [0040]-[0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perry (U.S. Patent Application Publication No. 2019/0217888 A1) teaches a trailer assistance system that determines the angle between a trailer and a vehicle based on image data to output a jackknife alarm when an angle is greater than a threshold angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662